Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Christopher on 10/26/2021.
The application has been amended as follows: The following changes to the claims have been approved by the examiner and agreed upon by applicant: 
Claims 1
Lines 13-14, “along a straight cut line” has been replaced with “along a straight, non-perforated, cut line”.  
Claim 6
Lines 10-11, “along a straight cut line” has been replaced with “along a straight, non-perforated, cut line”.  
Claim 14
Line 5, “along a straight cut line” has been replaced with “along a straight, non-perforated, cut line”.  

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitations of a vertical wall display system for displaying a plurality of potted plants, the vertical wall display system comprising:
a plurality of trays, each tray having a base portion and a back portion disposed at an acute angle with respect to each other;
the base portion of the tray defining a plurality of niches in a linear array for receiving a plurality of potted plants, each niche defining a reservoir capable of retaining a predetermined volume of a fluid;
the back portion of the tray including a plurality of connecting elements for connecting the back portion of a first tray with the back portion of a second tray so that the back portion of the first tray and the back portion of the second tray are substantially co-planar;
each of the plurality of trays defining at least two sections;
a connection disposed between and joining adjacent back portions of the at least two sections to provide a location for separating the adjacent back portions from each other along a straight, non-perforated, cut line to reduce a number of niches in each tray as claimed in claim 1 are not anticipated or made obvious by the prior art of record, in the examiner’s opinion.
For example, Sichello teaches of a vertical wall display system for displaying a plurality of potted plants (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface), the vertical 
the base portion of the tray defining a plurality of niches (Fig. 1, troughs 18) in a linear array for receiving a plurality of potted plants (Col. 10 lines 9-12, troughs 18 incline to trough points of abutment 20 and are of a conformation which is acceptable to receive and securely hold a plant pot 42), each niche (18) defining a reservoir (Fig. 22, Col. 10 lines 22-25, water is pooled within tray 10) capable of retaining a predetermined volume of a fluid (Fig. 22, Col. 10 lines 64-67, reservoir retains a predetermined volume of a fluid);
the back portion (12) of the tray including a plurality of connecting elements for connecting the back portion of a first tray with the back portion of a second tray so that the back portion of the first tray and the back portion of the second tray are substantially co-planar (Fig. 22, Col. 5 lines 5-12, the trays can be in a spaceable interconnection with an opposite means of interconnection on the lower edge of the back wall of the second tray with the upper edge of the first tray such that the second tray being operable to be placed above the first tray on a wall surface and they are co-planar); 
each of the plurality of trays defining at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be defined into sections 10a and 11a)
a plane formed by a bottom of each niche of the base portion being disposed at an acute angle with respect to a plane formed by the back portion (Annotated Fig. 1 above, acute angle a formed by the plane by the back portion and the plane in line of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             


/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647